TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00448-CV


                                   D. J. and A. S., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee


                    FROM THE 146TH DISTRICT COURT OF BELL COUNTY
          NO. 300,832-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant A. S. filed her notice of appeal on July 5, 2019. The appellate record

was complete on July 15, 2019, making appellant’s brief due on August 5, 2019.                 On

August 8, 2019, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than August 26, 2019. If the brief is not filed by that date, counsel may be required to

show cause why he should not be held in contempt of court.

               It is ordered on August 20, 2019.


Before Chief Justice Rose, Justices Triana and Smith